                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:16-CR-155
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
QUINTON NOEL GORDON,                       :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 6th day of February, 2020, upon consideration of the motion

(Doc. 89) to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 by

defendant Quinton Noel Gordon, as amended by post-conviction counsel, (see Docs.

106, 109), and for the reasons set forth in the court’s accompanying memorandum, it

is hereby ORDERED that:

      1.     Gordon’s motion (Doc. 89)—as amended—to vacate, set aside, or
             correct sentence under 28 U.S.C. § 2255 is DENIED.

      2.     A certificate of appealability is DENIED, see 28 U.S.C. § 2255 Rule
             11(a).

      3.     The Clerk of Court is directed to CLOSE the corresponding civil case,
             number 1:18:-CV-2351.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
